MASTER SWAP AGREEMENT This MASTER SWAP AGREEMENT (this “Master Agreement”) is entered into and dated as of this 1st day of January, 2008 (the “Effective Date”) and is by and between APOLLO RESOURCES INTERNATIONAL, INC., a Delaware corporation (“Apollo”) and Arizona LNG, LLC, a Nevada limited liability company (“Counterparty”) have entered and/or anticipate entering into one or more swap transactions (each a “Transaction”) that are or will be governed by this Master Agreement, which includes the schedule dated of even date herewith (the “Schedule”), and the documents and other confirming evidence (each a “Confirmation”) exchanged between the parties confirming those Transactions. Accordingly, for good and valuable consideration, the receipt and sufficiency of which are hereby acknowledged, the parties agree as follows: 1. Interpretation (a) Definitions. The terms defined in Section 16 and in the Schedule will have the meanings specified therein for the purpose of this Master Agreement. (b) Inconsistency. In the event of any inconsistency between the provisions of the Schedule and the other provisions of this Master Agreement, the Schedule will prevail. The Schedule is incorporated into this Master Agreement by reference as if fully stated herein. In the event of any inconsistency between the provisions of any Confirmation and this Agreement (including the Schedule), such Confirmation will prevail for the purpose of the relevant Transaction. (c) Single Agreement. All Transactions are entered into in reliance on the fact that this Agreement (including the Schedule) and all Confirmations form a single agreement between the parties (collectively referred to as this “Agreement”). Unless and until this Agreement is terminated according to the terms hereof, all Transactions entered into among the parties are subject to the terms hereof, except by the parties express written agreement with respect to each Transaction that shall not be governed by this Agreement. 2. Representations Each party represents to the other party (which representations will be deemed to be repeated by each party on each date on which a Transaction is entered into) that: (a)Basic Representation (i) Status. It is duly organized and validly existing under the laws of the jurisdiction of its organization or incorporation and, if relevant under such laws, in good standing; 1 (ii) Powers. It (1) has the power to execute and deliver this Agreement and any other documentation relating to this Agreement to which it is a party, (2) to deliver this Agreement and any other documentation relating to this Agreement that it is required by this Agreement to deliver, (3) to perform its obligations under this Agreement, and (4) has taken all necessary action to authorize such execution, delivery and performance; (iii) No Violation or Conflict. Such execution, delivery and performance do not violate or conflict with any applicable law, any provision of its constitutional documents, any order or judgment of any court or other applicable agency of government, or any of its assets or any contractual restriction binding on or affecting it or any of its assets; (iv) Consents. All governmental and other consents that are required to have been obtained by it with respect to this Agreement have been obtained and are in full force and effect and all conditions of any such consents have been fulfilled; (v) Obligations Binding. Its obligations under this Agreement constitute its legal, valid and binding obligations, enforceable in accordance with their respective terms (subject to applicable bankruptcy, reorganization, insolvency, moratorium or similar laws affecting creditors’ rights generally and subject, as to enforceability, to equitable principles of general application – regardless of whether enforcement is sought in a proceeding in equity or at law); (vi) United States Person.It is a United States person (as such term is defined in Section 7701 of the Internal Revenue Code); (vii) No Withholding Tax.During the term of this Agreement, it will not be doing business in any jurisdiction that imposes any withholding tax or similar levy on any payment made or received by it under this Agreement; (viii) Eligible Swap Participant.(1) It constitutes an “eligible swap participant” as such term is defined in 17 C.F.R. Section 35.1(b)(2), and (2) this Agreement and any Transaction entered into hereunder constitutes a “swap agreement” within the meaning of 17 C.F.R. Section 35.1(b)(1); (ix) Line of Business.(1) It is entering into this Agreement in conjunction with its line of business (including financial intermediation services) or the financing of its business, and (2) solely with respect to options, it is a producer, processor, commercial user of, or merchant handling, the commodity subject to a Transaction or the products or byproducts thereof, and it has entered or will enter into Transactions solely for purposes related to its business as such; and 2 No Reliance on Other Party.(1) The other party to this Agreement (A) is not acting as a fiduciary or financial, investment or commodity trading advisor for it, and (B) has not given to it (directly or indirectly through any other person) any assurance, guaranty, or representation whatsoever as to the merits (either legal, regulatory, tax, financial, accounting or otherwise) of This Agreement or any Transaction or the expected performance or result of this Agreement or any Transaction, and (2) in connection with the negotiation and execution of this Agreement (A) it is acting as a principal (and not as an agent or in any other capacity, fiduciary or otherwise), (B) it is not relying upon any advice, counsel, or representations (whether written or oral) of the other party other than the representations expressly set forth in this Agreement, (C) it has made and will make its own decisions regarding the entering into of this Agreement and any Transactions hereunder based upon its own judgment and upon the advice from such professional advisors as it deemed, or will deem, necessary to consult, and (D) it has a full understanding of all the terms, conditions, and risks (economic and otherwise) of this Agreement, and it is capable of assuming and willing to assume (financially and otherwise) those risks. (b) Absence of Certain Events.No Event of Default or Potential Event of Default or, to its knowledge, Termination Event with respect to it has occurred and is continuing and no such event or circumstance will occur as a result of its entering into or performing its obligations under this Agreement. (c) Absence of Litigation.There is not pending, nor to its knowledge threatened against it or any of its Affiliates, any action, suit or proceeding at law or in equity or before any court, tribunal, governmental body, agency or official or any arbitrator that is likely to affect the legality, validity or enforceability against it of this Agreement or its ability to perform its obligations under this Agreement. (d) Accuracy of Specified Information.All applicable information that is furnished in writing by or on behalf of it to the other party and is identified for the purpose of this Section 2(d) in the Schedule is, as of the date of the information, true, accurate and complete in every material respect. 3. Term of this Agreement The term of this Agreement shall extend for a period of one (1) year from the Effective Date and month-to-month thereafter until terminated on thirty (30) days advance written notice by either Party; provided, however, that the provisions hereof shall survive termination of this Agreement and continue to apply to any Transactions entered into between Apollo and Counterparty prior to the date of termination of this Agreement until such time as any and all such Transactions are completed or terminated. Notwithstanding the foregoing, the representations, warranties, and indemnities set forth in this Agreement will survive termination of this Agreement. 3 Transactions and Obligations a. Transactions. Formation.Should the parties come to an understanding regarding a particular Transaction, the Transaction will be formed and effectuated by either (1) a written paper-based letter executed by the parties (including by either facsimile and/or original counterparts) substantially in the form of Exhibit A attached hereto and incorporated herein by reference or a different form agreed to by the parties (the “Confirmation Letter”), (2) by an exchange of e-mails (which together shall constitute the Confirming Electronic Message) between the parties with substantially the same content as set out on Exhibit A, and such e-mail must conform exactly as to each term marked on Exhibit “A” with an * (the Confirmation Letter and/or Confirming Electronic Message may also be interchangeably or collectively referred to as a “Confirmation”).Each party may stipulate by prior notice (oral or written) to the other party that any particular contemplated Transaction may be effectuated and formed only by means of procedure (1) above.The parties shall be legally bound by each Transaction from the time they agree to its terms in accordance with this Section 4(a) and acknowledge that each party will rely thereon in doing business related to the Transaction.The Confirming Electronic Message is adopted by the parties as means by which a Transaction is reduced to tangible form, and the parties to a Transaction are identified and authenticate a Transaction.Any Transaction formed and effectuated pursuant to the foregoing shall be considered a “writing” or “in writing” and to have been “signed” and any Confirming Electronic Message shall be deemed to constitute an “original” document evidencing the Transaction.Each party consents to the recording of its employees’ telephone conversations without any further notice. b. Obligations. (i) Payment Obligations. (1) Each party shall make each payment as specified for such party in each Confirmation, subject to the other provisions of this Agreement. (2) Payments under this Agreement will be made on the due date for value by wire or other electronic transfer into the account specified in the relevant Confirmation or otherwise pursuant to this Agreement, in freely transferable funds and in the manner customary for payments in United States dollars. (3) Each obligation of each party under Section 4(b)(i)(1) is subject to (A) the condition precedent that no Event of Default or Potential Event of Default with respect to the other party has occurred and is continuing, (B) the condition precedent that no Early Termination Date in respect of the relevant Transaction has occurred or been 4 (4) effectively designated, and (C) each other applicable condition precedent specified in this Agreement. (ii) Change of Account.Either party may change its account for receiving a payment by giving written notice to the other party at least five (5) Business Days prior to the scheduled date for the payment to which such change applies unless such other party gives timely notice of a reasonable objection to such change. (iii) Netting of Payments.If on any payment date amounts would otherwise be payable in respect of the same Transaction by each party to the other, then, on such date, each party’s obligation to make payment of any such amount will be automatically satisfied and discharged, and if the aggregate amount that would otherwise have been payable by one party exceeds the aggregate amount that would otherwise have been payable by the other party, such party’s payment obligation shall be replaced by an obligation to pay the other party the excess of the larger aggregate amount over the smaller aggregate amount.The parties may elect in respect of two or more Transactions that a net amount will be determined in respect of all amounts payable on the same date in respect of such Transactions, regardless of whether such amounts are payable in respect of the same Transaction.The election may be made in the Schedule or a Confirmation by specifying that this subparagraph will specifically apply to multiple Transactions identified as being subject to such election together with a starting date.This election may be made separately for different groups of Transactions. (iv) Default Interest; Other Amounts.Prior to the occurrence or effective designation of an Early Termination Date in respect of the relevant Transaction, a party that defaults in the performance of any payment obligation will, to the extent permitted by law be required to pay interest (before as well as on and after judgment) on the overdue amount to the other party for the period from (and including) the original due date for payment to (but excluding) the date of actual payment, at the Interest Rate.Such interest will be calculated on the basis of daily compounding and the actual number of days elapsed. 5. Further Assurances Each party agrees with the other that, so long as either party has or may have any obligation under this Agreement: (a) Furnish Specified Information. It will deliver to the other party any forms, documents or certificates specified in the Schedule or any Confirmation by 5 (b) the date specified in the Schedule or such Confirmation, or if none is specified, as soon as reasonably practicable. (c) Maintain Authorizations. It will use all reasonable efforts to maintain in full force and effect all consents of any governmental or other authority that are required to be obtained by it with respect to this Agreement and will use all reasonable efforts to obtain any that may become necessary in the future. (d) Comply with Laws. It will in all material respects with each applicable law and order to which it may be subject if failure so to comply would materially impair its ability to perform its obligations under this Agreement. 6. Definition of Events of Default The occurrence at any time with respect to a party or any Specified Entity of such party of any of the following events constitutes an event of default (an “Event of Default”) with respect to such party: (a) Failure to Pay. Failure by a party to make, when due, any payment under this Agreement required to be made by it, if such failure is not remedied within three (3) Business Days after written notice of such failure is given to such party; (b) Breach of Agreement. Failure by a party to comply with or perform any agreement or obligation (other than an obligation to make any payment under this Agreement) to be complied with or performed by such party in accordance with this Agreement if such failure is not remedied on or before the thirtieth (30th) day after written notice of such failure is given to such party; (c) Misrepresentation. A representation made or repeated or deemed to have been made or repeated by a party is incorrect or misleading in any material respect when made or repeated or deemed to have been made or repeated; (d) Default under Transaction. A party, or any applicable Specified Entity of such party (i) defaults under a Transaction and, after giving effect to any applicable notice requirement or grace period, there occurs a liquidation of, an acceleration of obligations under, or an early termination of, that Transaction, (ii) defaults, after giving effect to any applicable notice requirement or grace period, in making any payment on the last payment date of, or any payment on early termination of, a Transaction, or (iii) disaffirms, disclaims, repudiates, or rejects, in whole or in part, a Transaction (or such action is taken by any person or entity appointed or empowered to operate it or act on its behalf); (e) Bankruptcy. A party or any applicable Specified Entity of such party; (i) is dissolved (other than pursuant to a consolidation, amalgamation or merger); 6 (f) (ii) becomes insolvent or is unable to pay its debts or fails or admits in writing its inability generally to pay its debts as they become due; (iii) makes a general assignment, arrangement, or composition with or for the benefit of its creditors; (iv) institutes or has instituted against it a proceeding seeking a judgment of insolvency or bankruptcy or any other relief under any proceeding seeking a judgment of insolvency or bankruptcy or any other relief under any bankruptcy or insolvency law or other similar law affecting creditors’ rights,or a petition is presented for its winding-up or liquidation, and in the case of any such proceeding or petition instituted or presented against it, such proceeding or petition (1) results in a judgment of insolvency or bankruptcy or the entry of an order for relief or the making of an order for its winding-up or liquidation or (2) is not dismissed, discharged, stayed, or restrained in each case within thirty (30) days of the institution or presentation thereof; (v) passes a resolution for its winding-up, official management, or liquidation (other than pursuant to a consolidation, amalgamation, or merger); (vi) seeks or becomes subject to the appointment of an administrator, provisional liquidator, conservator, receiver, trustee, custodian, or other similar official for it or for all or substantially all of its assets; (vii) has a secured party take possession of all or substantially all of its assets or has a distress, execution, attachment, sequestration, or other legal process levied, enforced, or sued on or against all or substantially all of its assets and such secured party maintains possession, or any such process is not dismissed, discharged, stayed, or restrained, in each case within thirty (30) days thereafter; (viii) causes or is subject to any event with respect to it which, under the applicable laws of any jurisdiction, has an analogous effect to any of the events specified in clauses (i) through (vii) (inclusive); or (ix) takes any action in furtherance of, or indicating its consent to, approval of, or acquiescence in, any of the foregoing acts; (g) Merger Without Assumption. A party consolidates or amalgamates with, or merges with or into, or transfers all or substantially all of its assets to another entity, and at the time of such consolidation, amalgamation, merger, or transfer the resulting, surviving, or transferee entity fails to assume all of the obligations of such party under this Agreement by operation of law or pursuant to an agreement reasonably satisfactory to the other party to this Agreement; (h) Credit Event upon Merger. A party or any applicable Specified Entity of such party consolidates or amalgamates with, or merges with or into, or transfers all or substantially all of its assets to another entity and such action does not constitute an event described in Section 6(h) but the creditworthiness of the resulting, surviving, or transferee entity is materially weaker than that of such party, or such Specified Entity of such party, as the case may be, immediately prior to such action. 7. Definition of Termination Events 7 8. The occurrence at any time with respect to a party or, if applicable, or any Specified Entity of such party of any event specified below constitutes a termination event (a “Termination Event”) with respect to such party: (a) Illegality. Due to the adoption of, or any change in, any applicable law after the date on which a Transaction is entered into, or due to the promulgation of, or any change in, the interpretation by any court, tribunal or regulatory authority with competent jurisdiction of any applicable law after such date, it becomes unlawful (other than as a result of a breach by such party of Section 5(b)) for such party (which will be the “Affected Party”) to perform any absolute or contingent obligation to make a payment or to receive a payment in respect of such Transaction or to comply with any other material provision of this Agreement relating to such Transaction; and (b) Tax Law Changes. Due to the adoption of, or any change in, any applicable tax law after the date on which a Transaction is entered into, or due to the promulgation of, or any change in, the interpretation by any court, tribunal or regulatory authority with competent jurisdiction of any applicable tax law after such date, such tax law change or interpretation has a material effect on the amount of tax owed on any Transaction. 9. Remedies upon an Event of Default or Termination Event (a) Right to Terminate upon an Event of Default or Termination Event. If an Event of Default shall have occurred and shall be continuing or if a Termination Event shall have occurred, the non-defaulting party with respect to an Event of Default of the terminating party with respect to a Termination Event (interchangeably referred to as a “Non-Defaulting Party”) may, in its sole discretion, by no more than twenty (20) days written notice to the defaulting party or terminated party (interchangeably referred to as a “Defaulting Party”) designate a day no earlier than the day such notice is effective as an early termination date (“Early Termination Date”) with respect to some or all Transactions then in effect under this Agreement. (b) Effect of Designation of an Early Termination Date. On the Early Termination Date, all obligations under all Transactions so designated under Section 8(a) shall be terminated, except as provided below. (c) Calculation of Termination Payment. If an Early Termination Date has been designated, the Non-Defaulting Party shall in good faith calculate its Gains or Losses and Costs resulting from the termination of the parties’ obligations under all Transactions designated under Section 8(a). The Non-Defaulting Party shall aggregate such Gains, Losses and Costs with respect to all Transactions designated under Section 8(a) into a single net 8 (d) amount and notify the Defaulting Party of the net amount owed or owing (the “Termination Payment”). (e) Payment of the Termination Payment. If the Termination Payment is negative (i.e. the Non-Defaulting Party’s aggregate Losses and Costs exceed its aggregate Gains), the Defaulting Party shall, within five (5) Business Days of receipt of the notice given in Section 8(c), pay the Termination Payment to the Non-Defaulting Party, which amount shall bear interest at the Interest Rate from the Early Termination Date until paid. If the Termination Payment is positive (i.e. the Non-Defaulting Party’s aggregate Gains exceed its aggregate Losses and Costs, if any, resulting from an Event of Default or Termination Event, subject to the right of set-off in Section 9), the Non-Defaulting Party shall pay the Termination Payment, subject to the right of set-off in Section 9, to the Defaulting Party within five (5) Business Days of the Defaulting Party’s receipt of the notice given in Section 8(c), which amount shall bear interest at the Interest Rate if not paid within such five (5) Business Days. (f) Direct Damages Only. NO PARTY SHALL BE REQUIRED TO PAY SPECIAL, EXEMPLARY, PUNITIVE, INCIDENTAL, CONSEQUENTIAL, LOST PROFITS, OR INDIRECT DAMAGES (WHETHER OR NOT ARISING FROM A PARTY’S OWN SOLE, JOINT, CONCURRENT, CONTRIBUTORY, OR COMPARATIVE NEGLIGENCE (WHETHER GROSS OR SIMPLE, ACTIVE OR PASSIVE)) TO THE OTHER PARTY, EXCEPT TO THE EXTENT THAT THE PAYMENTS REQUIRED TO BE MADE PURSUANT TO THIS AGREEMENT ARE DEEMED TO BE SUCH DAMAGES. IF AND TO THE EXTENT ANY PAYMENT MADE PURSUANT TO THIS AGREEMENT IS DEEMED TO CONSTITUTE LIQUIDATED DAMAGES, THE PARTIES ACKNOWLEDGE AND AGREE THAT DAMAGES ARE DIFFICULT OR IMPOSSIBLE TO DETERMINE AND THAT SUCH PAYMENT CONSTITUTES A REASONABLE APPROXIMATION OF THE AMOUNT OF SUCH DAMAGES, AND IS NOT A PENALTY. THIS SECTION 8(e) SHALL SURVIVE ANY TERMINATION OF THIS AGREEMENT. (g) Recovery of Expenses. A Defaulting Party will, on demand, indemnify and hold harmless the Non-Defaulting party from and against all reasonably out-of-pocket expenses, including, without limitation, reasonable attorneys’ and other legal fees and expenses, incurred by the Non-Defaulting Party by reason of the enforcement and protection of its rights under this Agreement or by reason of the early termination of any Transaction, including, but not limited to, costs of collection of the Termination Payment or any other payment owed to the Non-Defaulting Party under this Agreement. 9 Right of Set-off In the event of an occurrence of an Early Termination Date, the Non-Defaulting Party shall be entitled, at its option and in its discretion, to set-off against any amounts owed to the Defaulting Party by the Non-Defaulting Party under this Agreement or otherwise any amounts payable by the Defaulting Party to the Non-Defaulting Party under this Agreement or otherwise. This Section shall be without prejudice and in addition to any right of setoff, combination of accounts, lien, or other rights to which any party is at any time otherwise entitled (whether by operation of law, contract, or otherwise). Notwithstanding any provision to the contrary contained in this Agreement, the Non-Defaulting Party shall not be required to pay to the Defaulting Party any amount under this Agreement until the Non-Defaulting Party receives confirmation satisfactory to it in its reasonable discretion that all obligations of any kind whatsoever of the Defaulting Party to make any payments to the Non-Defaulting Party under this Agreement or otherwise which are due and payable as of the Early Termination Date have been fully and finally performed. 10. Market Disruption If a Market Disruption Event has occurred and is continuing on any Trading Day, the Floating Price for such Trading Day shall be determined pursuant to the Floating Price Source specified in a particular Transaction for the first Trading Day thereafter on which no Market Disruption Event exists; provided, however, if the Floating Price is not so determined within three (3) Business Days after the first Trading Day on which the Market Disruption Event occurred or existed, then the Floating Price shall be determined by reference to the Alternative Floating Price Source specified in a particular Transaction, if any, which is not subject to a Market Disruption Event. If no Alternative Floating Price Source is available or has been specified, and the Market Disruption Event continues for more than three (3) Business Days, then the parties shall negotiate in good faith to agree on a Floating Price (or a method for determining a Floating Price), and if the parties have not so agreed on or before the twelfth (12th) Business Day following the first Trading Day on which the Market Disruption Event occurred or existed, then the Floating Price shall be determined in good faith by Apollo, by taking the average of two or more dealer quotes. 11. Transfer Neither this Agreement nor any interest or obligation in or under this Agreement may be transferred (whether by way of security, assignment, or otherwise) by either party without the prior written consent of the other party, except that: (a) a party may make such a transfer of this Agreement pursuant to a consolidation or amalgamation with, or merger with or into, or transfer of all or substantially all of its assets to, another entity (by without prejudice to any other right or remedy under this Agreement); and 10 a party may make such a transfer of all or any part of its interest in any amount payable to it from aDefaulting Party. Any purported transfer that is not in compliance with this Section shall be void and of no force or effect. 12. DECEPTIVE TRADE PRACTICES APOLLO AND COUNTERPARTY CERTIFY THAT THEY ARE NOT “CONSUMERS” WITHIN THE MEANING OF THE TEXAS DECEPTIVE TRADE PRACTICES-CONSUMER PROTECTION ACT, SUBCHAPTER E OF CHAPTER 17, SECTIONS 17.41 ET SEQ., AMENDED (THE “DTPA”). THE PARTIES COVENANT, TO THE
